•"      -4,


     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I


                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                          V.                                          (For Offenses Committed On or After November I, 1987)



                            Luis Gerardo Calzada                                      Case Number: 19mj21227

                                                                                      Frank Morel
                                                                                      Defendant's Attorrf!y


     REGISTRATION NO. 83874298
                                                                                                                     t~AR    0 8 2019
     THE DEFENDANT:                                                                                                                           URT
                    .                           ·                                                             CLERK U S DISTRICT CO
      IZI pleaded guilty to count(s) 1 of Complamt                                                                   · · ·            CALIFORNIA
            c
      D was ioun d gm·1ty to count(s)                                                                     By                              DE?UTY

              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Na tu re of Offense                                                             Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

      D The defendant has been found not guilty on count(s)
                                                                                ----~-~~~~-~-~----~

      D Count(s)                                                                       dismissed on the motion of the United States.

                                                                    IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    D TIME SERVED                                oQ                       2               days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                           charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday March 7, 2019
                                                                                   Date of Imposition of Sentence
                                                                                                                    -
     Received      -*-.._,........,,_
                   DUSM           ~
                                     ___~
                                                   ---
       ~
     .,(/fo, cl, ,.p I!   Copy                                                «Case_Office»:«Case_ Year»-«Case_ Type»-«Case_No_»
